Appeal from a decision of the Workers’ Compensation Board, filed November 24, 1978, which affirmed an award of death benefits to the decedent’s widow. The board found: "upon review of the record, the medical evidence * * * indicates that the deceased had an uncontrolled hypertensive disease which was aggravated by the emotional anxiety, stress, tension and frustration of his work for six months and resulted in his death on April 1, 1975.” The record contains substantial evidence to sustain the findings of the board. Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Greenblott, J. P., Sweeney, Staley, Jr., Main and Herlihy, JJ., concur.